Citation Nr: 0413352	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in its July 25, 1983, 
decision denying entitlement to service connection for a 
nervous disorder, including post traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than July 25, 
2000, for the award of service connection for PTSD.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
September 1969.  

This matter comes to the Board from a May 2003 motion 
alleging CUE in a July 25, 1983, Board decision that denied 
entitlement to service connection for a nervous disorder, 
including PTSD.

The veteran has requested waiver of a debt in the amount of 
$8,804.41.  As that issue has not been adjudicated by the RO, 
it is referred for appropriate action.     

The May 2003 motion also included a statement that reasonable 
minds could only conclude the RO's September 1982 rating 
decision was fatally flawed.  The Board has liberally 
construed this as a claim alleging CUE in the RO's September 
27, 1982, decision denying entitlement to service connection 
for a nervous condition.  The July 25, 1983, Board decision, 
however, has subsumed the September 27, 1982, rating 
decision.  See VAOPGCPREC 14-95; see also Brown v. West, 203 
F.3d 1378, 1381 (Fed. Cir. 2000).

The issue of entitlement to an effective date earlier than 
July 25, 2000, for the award of service connection for PTSD 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

1.  In a July 25, 1983, decision, the Board denied 
entitlement to service connection for a nervous disorder, 
including PTSD. 

2.  The Board's decision of July 25, 1983, was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

CONCLUSION OF LAW

The Board's July 25, 1983, decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400 - 20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
has no applicability to claims of CUE in prior Board 
decisions, and that VA's duties to notify and assist 
contained in the VCAA are not applicable to such CUE motions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
see also VAOPGCPREC No. 12-2001 (July 6, 2001); 38 C.F.R. 
§§ 20.1411 (c), (d) (2003).  Accordingly, the VCAA is not 
applicable to this motion as a matter of law.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400.  VA regulations define what 
constitutes CUE and what does not, and they provide in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.  

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 
(2003).

The moving party first argues that had the Board acknowledged 
the June 1982 VA examiner was relating the veteran's anxiety 
disorder to Vietnam experiences, it would have changed the 
outcome.  The June 1982 VA examiner, however, did not relate 
an anxiety disorder to service; he merely indicated in the 
last sentence of his report that the veteran currently had an 
anxiety disorder.  Therefore, the Board's July 25, 1983, 
decision did not contain an error of fact by failing to 
consider a nexus opinion contained in the June 1982 VA 
examination report.

Second, the moving party argues that the Board's own findings 
of fact in the July 25, 1983, decision state the veteran's 
nervousness and anxiety began in 1967, a year in which the 
veteran was on active service.  This argument is without 
merit because the moving party has simply misstated the 
findings of fact in the Board's decision.  The pertinent 
finding of fact (Finding of Fact No. 4) in the Board's July 
25, 1983, decision establishes the veteran sought mental 
health treatment in December 1980 for complaints of 
nervousness that he - not VA - reported as starting in 1967.  
A VA outpatient clinic note dated December 22, 1980, indeed 
shows the veteran provided a brief history of his mental 
problems, including symptoms beginning in 1967.

Third, the moving party argues that "the Board's 
determination that PTSD was not demonstrated on current 
psychiatric examination . . . is not an accurate assessment 
of the examiner's findings."  Motion for Revision, received 
July 24, 2003.  Again, the record shows the Board was indeed 
accurate in documenting and assessing the medical evidence of 
record and that no error of fact was made.  The June 1982 VA 
examiner diagnosed the presence of only one mental disorder, 
generalized anxiety disorder.  Moreover, the examiner plainly 
stated in the final paragraph of his report that the criteria 
for a diagnosis of PTSD were not met at that time.  

The moving party highlights the significance of the VA 
examiner's statement that "in an appropriate situation it 
might develop that on his return from Vietnam there was a 
post-traumatic stress disorder . . . ."  This statement does 
not alter the Board's basis for denying entitlement to 
service connection for PTSD, i.e., that there was no 
competent evidence the veteran currently suffered from PTSD.  
Any discussion that the veteran may have had PTSD at one time 
does not manifestly change the outcome of the Board's 
decision.  

Although subsequent medical evidence established entitlement 
to service connection for PTSD, those records were not 
available at the time of the Board's July 25, 1983, decision, 
and a new medical diagnosis that "corrects" an earlier 
diagnosis cannot constitute CUE.  38 C.F.R. § 20.1403 (b), 
(d)(1).      

Finally, the moving party argues that the Board's July 25, 
1983, decision, contained an error of law by failing to 
adequately apply the principles of service connection.  See 
38 C.F.R. §§ 3.303, 3.304 (1983) (revised July 1, 1983).  It 
is argued that such failure prevented a favorable decision 
granting entitlement to service connection for a generalized 
anxiety disorder.  The Board's July 25, 1983, decision notes 
that the first manifestations of a generalized anxiety 
disorder were many years after service; this is consistent 
with the competent evidence of record at that time and 
demonstrates sound application of the general principles of 
service connection. 

To the extent that the veteran's statements amount to a broad 
allegation of a failure to follow the regulations, or a 
general, unspecific error, or disagreement with how the RO 
weighed or evaluated the evidence, this cannot form the basis 
of a CUE claim.   In view of the foregoing, the Board finds 
that the July 1983 Board decision did not contain CUE.  There 
is no indication that the Board did not properly consider all 
evidence before it in July 1983, or that it failed to 
correctly apply the appropriate laws and regulations to the 
veteran's claim.


ORDER

The motion for revision of the July 25, 1983, Board decision 
on the grounds of clear and unmistakable error is denied.


REMAND

In November 2001, the RO granted entitlement to service 
connection for PTSD and assigned a 100 percent schedular 
rating, effective July 25, 2000.  In June 2002, the veteran 
expressed disagreement with the effective date assigned.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2003).  No statement 
of the case (SOC) has been provided on this issue, so the 
veteran has not had an opportunity to perfect an appeal.  In 
a case in which a claimant has expressed timely disagreement 
in writing with a rating action of the RO, an appeal has been 
initiated, and the RO must issue an SOC, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).
 
Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should review the veteran's claim 
of entitlement to an earlier effective 
date for an award of service connection 
for PTSD and, if the determination 
remains adverse to him, furnish an SOC on 
this issue.  The RO should notify him of 
the time limit within which an adequate 
substantive appeal must be filed to 
perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW 
FOR CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision on your motion for the Board 
to review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the 
outcome of this decision, you do not need to do anything. 
However, if you are not satisfied with this decision, you 
have the following options, which are listed in no particular 
order of importance: 

?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all 
three at the same time if you wish. However, if you file a 
Notice of Appeal with the Court and motion with the Board at 
the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will 
not be able to consider your motion without the Court's 
permission. 

There is no time limit for filing a motion for 
reconsideration or a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the Court. If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court. As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court. You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for 
Veterans Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website. The Court's facsimile number is (202) 501-
5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision.

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. See 38 C.F.R. 20.904. 
For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not 
provided a Statement of the Case or Supplemental Statement of 
the Case, or you did not get a personal hearing that you 
requested.  You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits 
based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time.  However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you. An 
accredited representative of a recognized service 
organization may represent you free of charge. VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person 
who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, you should write directly to the Court for 
information. Upon request, the Court will provide you a 
state-by-state listing of persons admitted to practice before 
the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except 
for a claim involving a home or small business VA loan under 
Chapter 37 of title 38, United States Code, attorneys or 
agents cannot charge you a fee or accept payment for services 
they provide before the date BVA makes a final decision on 
your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or 
agent is allowed to charge you a fee for representing you 
before VA in most situations. An attorney can also charge you 
for representing you before the Court. VA cannot pay fees of 
attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving 
a VA home loan or small business loan. For more information, 
read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


